Citation Nr: 0923049	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1953 to May 1955.  

This matter is before the Board of Veterans' Appeals on 
appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  


FINDING OF FACT

The evidence does not show that the Veteran's current 
bilateral hearing impairment as defined by VA regulation is 
related to his period of active military service or that 
sensorineural hearing loss manifested to a compensable degree 
within one year of separation.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in August 2007.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Although no longer required 
by the regulations, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

In the correspondence dated in August 2007, the RO also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained some of the Veteran's service 
treatment records, but some of the records were unavailable.  
In cases where the Veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The RO obtained the Veteran's VA medical center 
(VAMC) treatment records and provided a VA hearing 
examination in August 2007.  In his VCAA response, dated in 
September 2007, the Veteran affirmed that he had no other 
evidence to give to VA to substantiate his claim.  The 
Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Absent a showing of an impaired hearing 
disability at the time of separation from service or within 
the statutory presumptive period, a Veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  





Analysis

In the Veteran's July 2007 claim, he asserted that he was 
exposed to noise while working on switchboards in the Army 
and that this caused hearing loss.  The RO denied his claim 
in October 2007; the Veteran appeals that decision.  

Some of the Veteran's service records were unavailable, but 
his separation examination report is of record.  The report, 
dated in May 1955, shows that whispered voice testing was 
15/15 in both ears.  Hearing loss was not noted in any of the 
available service treatment records, including the report of 
his separation examination.

VAMC audiology records obtained by the RO show that the 
Veteran sought treatment for hearing loss in January 1998, at 
which time he was diagnosed with bilateral high frequency 
sensorineural hearing loss.  The VA examiner recommended 
hearing aids at that time.  

The Veteran received a VA audiologic examination in August 
2007.  During the examination, the Veteran stated that he was 
a switchboard operator while he was on flash burn maneuvers 
at Fort Bragg, California.  He recalled that for fun, other 
operators would pull levers that made sharp, loud noises like 
a telephone ringing, which hurt the Veteran's ears.  The 
Veteran indicated that he was at Fort Bragg for three months; 
at Camp Gordon, Georgia, his normal duty station, he did not 
operate switchboards often.  In regards to post-service noise 
exposure, the VA examiner stated that the Veteran was in 
floor covering work for 50 years.  He also had a 30-acre 
hobby farm and has a woodworking shop.  The Veteran stated 
that he uses ear protection while in the woodworking shop.     

The pure tone threshold results from the August 2007 VA 
evaluation are as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
75
75
75
LEFT
45
40
75
70
75

Speech recognition scores on the Maryland CNC word list were 
reported to be 80 percent in the right ear and 76 percent in 
the left ear.  The VA examiner diagnosed bilateral moderate 
to severe sensorineural hearing loss and opined that hearing 
loss was not due to noise exposure in military service.  She 
stated that the Veteran was in service for two years in 
relatively quiet areas.  While the VA examiner determined 
that tinnitus was related to in-service noise exposure, she 
explained that it is plausible that the noise levels in 
service precipitated tinnitus without concurrently causing 
any significant permanent hearing loss.  The examiner 
attributed any hearing loss found to civilian noise exposure, 
including the Veteran's hobbies of farming and woodworking.  

Although the severity of hearing loss for both ears meets the 
threshold levels to be considered a disability as defined by 
VA regulations, the competent medical evidence does not show 
that these conditions arose in or were aggravated by active 
duty service.  38 C.F.R. § 3.303.  The Board finds the August 
2007 VA examination report and opinion to be highly 
probative.  Although the examiner did not review the claims 
file, the Board finds that the information upon which she 
based her opinion was credible.  See Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (holding that a medical opinion cannot 
be disregarded solely on the rationale that the medical 
opinion is based on a history provided by the veteran); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 179-180 (2005) 
(noting that the Board must evaluate the credibility and 
weight of the history on which the opinion is predicated).  
The Veteran provided an accurate and comprehensive history of 
his hearing loss during the examination.  Further, there is 
no evidence of hearing loss in available service treatment 
records, including, notably, his separation examination 
report.  The only other competent medical evidence of record 
showed that the Veteran first sought treatment for hearing 
loss over 40 years after separation.  The VA examiner's 
opinion most likely would not have changed based on a review 
of the scant medical evidence contained in the claims file.  
For these reasons, the Board gives this report substantial 
weight.

The Board notes that the August 2007 VA examiner stated that 
the Veteran was discharged in 1955, and audiometrics were not 
used to assess hearing at that time.  The examiner explained 
that the tests used then are no longer considered a valid 
measure of hearing.  However, a review of the separation 
examination report shows that the Veteran did not complain of 
hearing problems after whispered voice testing indicated 
normal hearing.  Even if absent service treatment records 
showed hearing loss at some point during service, the fact 
that the Veteran did not mention a hearing loss problem at 
separation indicates that he did not suffer from chronic 
hearing loss at that time.  Therefore, service connection 
based upon chronicity is not warranted.  See 38 C.F.R. 
§ 3.303.   

In order to show service connection based on continuity of 
symptomatology, hearing loss must have been noted in service.  
The Board again acknowledges that the Veteran's service 
treatment records were not obtained in their entirety.  
However, the Board finds that since hearing loss was not 
noted upon separation and was not formally diagnosed until 
over 40 years thereafter, continuity of symptomatology has 
not been established.  38 C.F.R. § 3.303(b).   

The only evidence that weighs in favor of the Veteran's claim 
is the lay statements of the Veteran and his wife.  In an 
April 2008 statement, the Veteran's wife stated that she 
noticed the Veteran had hearing problems when they began 
dating in November 1955.  In his February 2008 notice of 
disagreement, in response to the unfavorable VA examination 
opinion, the Veteran stated that if his hobbies had caused 
hearing loss, then the hearing loss would have started later.  
He claimed that he had been hard of hearing since service.  
The Veteran also stated that he first sought treatment for 
hearing loss in 1994 or 1995.  

Without medical training, laypersons, such as the Veteran and 
his wife, are not competent to comment on medical matters 
such as the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1).  There are circumstances where lay evidence 
may be competent and sufficient to establish a diagnosis or 
medical etiology of a condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, clinical 
testing and expertise are required to determine the etiology 
of hearing loss.  The Veteran's statements offered in support 
of his claim are not competent medical evidence and do not 
serve to establish that hearing loss was incurred in service.  
The Veteran's wife is competent to recall things that she 
observed, such as the Veteran asking her to repeat herself.  
However, these observations do not shed light upon the 
etiology of the Veteran's hearing loss, nor do they show that 
hearing loss manifested to a compensable degree for VA 
purposes within one year of separation.  

The competent medical evidence of record does not show a 
relationship between the Veteran's hearing loss and service.  
Since the Board has found the VA examination report to be 
reliable, and since there is no competent medical evidence to 
the contrary, the Board is unable to grant service connection 
for bilateral hearing loss.  The preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


